289 F.2d 494
Jeff S. BRIGGSv.R. E. SCHIERENBERG et al.
No. 6659.
United States Court of Appeals Tenth Circuit.
April 11, 1961.

Appeal from the United States District Court for the District of Colorado.
No attorney for appellant.
Philip H. Sheridan, Denver, Colo., William B. Paynter, Brush, Colo., and Richard B. Paynter, Fort Morgan, Colo., for appellees.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed for failure of appellant diligently to prosecute same.